DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/278,328 filed 
03/21/2021.

Claims Status
2.	This office action is based upon claims received on 03/21/2021, which replace all prior or other submitted versions of the claims.
	- Claims 1-19 are pending.
- Claims 1-19 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 17/278,328 based upon a continuation of 371 PCT/JP2019/036869 filed 09/20/2019.

5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-
(d). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which
papers have been placed of record in the file.
 
Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 07/14/2022, 04/05/2022, 03/21/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections (minor informalities)
7.            Claims 8 is objected to because of the following informalities:
	Claim 8 recites “A control method for information processing device”.  It appears an “an” is missing prior to “information processing device “ .  Appropriate review is requested.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “unit” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “unit” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “unit” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “unit”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step” or “unit”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “unit”, or “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  acquisition unit, determination unit in claims 1-7, 9-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7, 9-19 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: FIG. 1, FIG. 2, FIG. 3, ¶0042-0051, ¶0097, ¶0098.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

10.	Claims 1, 2, 4-6, 8, 11, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolcott et. al (US-20150029869-A1) referenced hereafter as “Wolcott”.

Regarding Claim 1. (original) Wolcott teaches: An information processing device (Wolcott - FIG. 1 & ¶0058…. modem 110 may be…. a coaxial cable modem (for coaxial cable lines 101), a fiber interface node (for fiber optic lines 101), twisted-pair telephone modem…. local network interfaces include Multimedia Over Coax Alliance (MoCA) interfaces, Ethernet interfaces, universal serial bus (USB) interfaces,…. analog twisted pair interface…. Consumer premises equipment ("CPEs") (e.g., modems, gateways…… may include or be operatively connected to an analyzer ……which detects and measures signal frequencies received at the analyzer. Interface 120 may include ….. spectrum analyzer device 118……..device 118 may detect and measure the frequency and amplitude (e.g., magnitude, strength, etc.) of downstream signals transmitted over links 101 to a user premises as it varies by signal frequency within a defined range of frequencies;  FIG. 5 & ¶0079….. a computing device, such as analyzer 118, accesses …. and optionally store … data that characterizes the communication paths between one or more of CPEs (e.g., AD1 through AD6); NOTE: device that receives and processes data pertaining to communication paths characteristics connected to and with one or more CPEs including the analyzer ), 
comprising: an acquisition unit which acquires a signal quality of a signal (Wolcott - FIG. 1 & ¶0058, FIG. 5 & ¶0079…...See above…… process begins at step 510 in which a computing device, …accesses (e.g., retrieving from a memory, receiving over the network, etc.) and optionally store (for immediate or future use) data that characterizes the communication paths between one or more of CPEs (e.g., AD1 through AD6) and the termination device (e.g., fiber node) at the beginning of the network branch. Such data may include the time-sampled data of signals received over the network at each access device, or may include frequency spectrum data calculated based on the time sampled data; FIG. 5 & FIG. 17 ¶0196…. a process 1700 that may be performed …..to generate the frequency spectrum data that is retrieved in…..steps 510……. by …….device or with the analyzer 118…. CPE may configure a tuner to capture frequency data over a predetermined window of time, and …..the captured data is processed (e.g., with an FFT); ¶0197….. the tuner may sample …. an entire allocated bandwidth of the network ….Processing of this data …..results in a full spectrum as shown,….. in FIGS. 4A-4L ……used in the processes described herein to detect the faults and/or the location of faults in the network; ¶0198…. in some variations, only the signal-to-noise ratio (SNR) of the channel may be determined by the CPE…..The tuner may then be tuned to multiple different channels, with the SNR retrieved for each channel. The SNRs may …. represent a low-resolution frequency spectrum data that can be used …for detecting and locating faults; NOTE: Device comprising analyzer that can included in the CPE i.e. processing device, which collects and stores i.e. acquisition unit that acquires sampled data in various forms such as spectrum characteristic data or SNR data i.e. signal quality data, about signal received over connected interfaces )
input via a cable (Wolcott - FIG. 1 & ¶0058, FIG. 5 & ¶0079…. See above; NOTE: Device comprising analyzer that can included in the CPE i.e. processing device, which acquires the signal quality data over connected interfaces comprising coaxial cable lines, fiber optic lines, twisted pair, ethernet, i.e. a cable ); 
and a cause determination unit which performs cause determination for determining, from variations in the signal quality, whether a cause of noise included in the signal is due to a mechanical factor or is due to electrical noise (Wolcott – FIG. 5 & ¶0083… in step 520, the computing device (e.g., analyzer 118) stores the time sequence of values in a database 160…; ¶0085……step 530 the computing device (e.g., analyzer 118) may analyze the retrieved spectral analysis data (e.g., amplitude and phase) to identify an anomaly in the network (e.g., noise ingress, wideband interference, resonant cavity, etc.)….. iterations of retrieved spectral analysis data stored in the data table illustrated by FIG. 6B may be analyzed. The analysis may include, for example, identifying and/or distinguishing between one or more anomalies from amongst a plurality of different types of anomalies (e.g., the anomalies of FIGS. 4A-4L) exhibited in the frequency data; FIG. 4A & ¶0067…. frequency spectrum data from a CPE receiving a signal over the network from an external source (e.g., RF transmitter, Long Term Evolution (LTE) wireless standard, 8VSB transmission, etc.), where the signal has ingressed into a network branch through a network fault or break such as a broken cable shield…..anomalies……induced….. by the momentary operation of a motor or transformer next to an unshielded signal path; FIG. 4 B & ¶0068… power arcing…; NOTE: analysis of collected spectral analysis data stored in a database by the processing device comprising the analyzer, i.e.  acquired data, is analyzed identifying and/or distinguishing between one or more anomalies from amongst a plurality of different types of anomalies i.e. device and analyzer comprising the cause determination unit  performs cause determination for determining from anomalies i.e. variations in the signal quality data whether the anomaly is noise or interference introduced as a result of i.e.  whether noise is caused by factor such as broken cable shield, a moving motor i.e. a mechanical factor, or whether cause is due to a transformer operation, electrical  arcing etc., i.e. due to electrical noise ).  

Regarding Claim 2. (original) Wolcott teaches: The information processing device according to claim 1,
furthermore Wolcott discloses: wherein the cause determination unit performs the determination according to at least one of a frequency of the variations in the signal quality and an amplitude of the variations in the signal quality (Wolcott - FIG. 5 & ¶0085……step 530 … analyze the retrieved spectral analysis data (e.g., amplitude and phase) to identify an anomaly in the network (e.g., noise ingress, wideband interference, resonant cavity, etc.)…..; NOTE: Analysis i.e. determination to identify anomaly i.e. noise according to amplitude of the spectral anomaly data/signal quality data i.e. variation data and phase i.e. frequency of the anomaly i.e. variation data/signal quality data).  

Regarding Claim 4. (currently amended) Wolcott teaches: The information processing device according to claim 2[[ or 3]], 
furthermore Wolcott discloses: wherein the cause determination unit performs the determination based on a degree of similarity between the variations in the signal quality and predetermined patterns (Wolcott ¶0085 See claim 1……step 530 the computing device (e.g., analyzer 118) may analyze the retrieved spectral analysis data (e.g., amplitude and phase) to identify an anomaly in the network (e.g., noise ingress, wideband interference, resonant cavity, etc.)….. iterations of retrieved spectral analysis data stored in the data table illustrated by FIG. 6B may be analyzed. The analysis may include, for example, identifying and/or distinguishing between one or more anomalies from amongst a plurality of different types of anomalies (e.g., the anomalies of FIGS. 4A-4L) exhibited in the frequency data; NOTE: Analysis is performed via identifying and/or distinguishing between one or more anomalies from amongst a plurality of different types of anomalies by the device comprising analyzer i.e. cause determination unit performing cause determination of noise factor type, and analysis of the retrieved spectral analysis data (e.g., amplitude and phase) to identify an anomaly in the network, and iterations of retrieved spectral analysis data stored is analyzed i.e. via a comparison of a degree of similarity of signal quality variations to stored patterns).

Regarding Claim 5. (original) Wolcott teaches: The information processing device according to claim 4,
furthermore Wolcott discloses: wherein the cause determination unit performs the determination with reference to a predetermined pattern corresponding to each of a plurality of causes of the noise (Wolcott ¶0085 See claim 1……step 530 …..; FIG. 4A & ¶0067 See claim1 …. frequency spectrum data from a CPE receiving a signal … the signal has ingressed into a network branch through a network fault or break such as a broken cable shield…..anomalies……induced….. by the momentary operation of a motor or transformer next to an unshielded signal path; FIG. 4 B & ¶0068… power arcing…; NOTE: Analysis is performed via identifying and/or distinguishing between one or more anomalies from amongst a plurality of different types of anomalies i.e. cause determination of noise factor type is performed (See claim4), where the cause determination is based on comparison to stored data for anomalies induced i.e. with reference a stored/predetermined pattern for variations in signal quality data, pertaining to noise caused by factor such as broken cable shield, a moving motor i.e. corresponding to a mechanical factor, or whether cause is due to a transformer operation, electrical  arcing etc., i.e. due to electrical noise ).

Regarding Claim 6. (currently amended) Wolcott teaches:  The information processing device according to claim 1
furthermore Wolcott discloses: wherein the acquisition unit acquires an index representing a level of the noise included in the signal as the signal quality (Wolcott - ¶0198….. The SNRs may then be ordered sequentially by frequency to represent a low-resolution frequency spectrum data that can be used in the processes disclosed herein for detecting and locating faults; NOTE: analyzer performs detection of faults i.e. via noise determination where SNR characteristics i.e. signal quality variations, are ordered sequentially i.e. sequentially indexed for storage and analysis i.e. acquires indexing for analysis on a per channel basis i.e. index representing the level of noise and signal quality on a per channel basis for the signal received).

Regarding Claim 8. (original) Wolcott teaches: A control method for information processing device, 
(See the rejection of Claim 1, Claim 8 recites similar and parallel features to Claim 1, and Claim 8 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 8 applies similarly to claim 1. Where applicable, minor differences between claims are noted as appropriate)
comprising: an acquisition step of acquiring a signal quality of a signal input via a cable; and a cause determination step of performing cause determination for determining, from variations in the signal quality, whether a cause of noise included in the signal is due to a mechanical factor or is due to electrical noise(See the rejection of Claim 1, Claim 8 recites similar and parallel features to Claim 1, and Claim 8 pertains to a method associated to Claim 1, and the rationale for the rejection of claim 8 applies similarly to claim 1. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 11. (newly added) Wolcott teaches: The information processing device according to claim 2, 
furthermore Wolcott discloses: wherein the acquisition unit acquires an index representing a level of the noise included in the signal as the signal quality (See the rejection of Claim 6, Claim 11 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 11 applies similarly to claim 6. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 13. (newly added) Wolcott teaches: The information processing device according to claim 4, 
furthermore Wolcott discloses: wherein the acquisition unit acquires an index representing a level of the noise included in the signal as the signal quality (See the rejection of Claim 6, Claim 13 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 13 applies similarly to claim 6. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 14. (newly added) Wolcott teaches: The information processing device according to claim 5, 
(See the rejection of Claim 6, Claim 14 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 14 applies similarly to claim 6. Where applicable, minor differences between claims are noted as appropriate)
wherein the acquisition unit acquires an index representing a level of the noise included in the signal as the signal quality (See the rejection of Claim 6, Claim 14 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 14 applies similarly to claim 6. Where applicable, minor differences between claims are noted as appropriate).

Claim Rejections - 35 USC § 103
11.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 3, 9-10, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott in view of Maes (US-5930749-A) referenced hereafter as “Maes”.
Regarding Claim 3. (original) Wolcott teaches: The information processing device according to claim 2, 
furthermore Wolcott discloses: wherein the cause determination unit determines that the cause of the noise included in the signal is due to a mechanical factor, and determines that the cause of the noise included in the signal is due to electrical noise (Wolcott – FIG. 5 & ¶0083… in step 520; ¶0085……step 530; FIG. 4A & ¶0067….; FIG. 4 B & ¶0068… See claim 1; NOTE: analysis of collected spectral analysis data stored in a database i.e. acquired data, is analyzed identifying and/or distinguishing between one or more anomalies from amongst a plurality of different types of anomalies i.e. perform cause determination for determining from anomalies i.e. variations in the signal quality data where the anomaly is noise or interference introduced as a result of i.e.  whether noise is caused by factor such as broken cable shield, a moving motor i.e. a mechanical factor, or whether cause is due to a transformer operation, electrical  arcing etc., i.e. due to electrical noise)
Wolcott does not appear to explicitly teach or strongly suggest: the cause when the frequency of the variations in the signal quality is equal to or lower than a predetermined value, and the cause when the frequency of the variations in the signal quality is higher than the predetermined value.
Maes discloses: the cause when the frequency of the variations in the signal quality is equal to or lower than a predetermined value, and the cause when the frequency of the variations in the signal quality is higher than the predetermined value (Maes – Col 2 ln 23-29)…. background signals will invariably be included in an acoustically communicated signal…. static noise, mechanical noise,……, electrical noise.…include the following non-exhaustive list of contributions;Col3 (ln 65) , Col4 (ln 1)….. subjecting an arbitrary signal 105 to linear predictive coding (LPC) analysis 110 which is well-understood in the art ; Col 5(Ln 11-19)…… a signal subjected to high-order LPC analysis will cause a predictable and detectable behavior of variation in the value of the resulting poles in a representation of the signal and other behaviors of the poles may be regarded as representing noise or channel distortions (e.g. acoustic artifacts such as reverberation and resonances, electrical noise components, etc.). Even some behaviors representing noise may be categorized statistically as particular types of noise if of interest, such as particular types of channel distortions; Col 5 ln (62-67), Col 6 (ln 1-6)…. . Limits can be imposed on the amount (e.g. magnitude, rapidity, etc.) of variation of the values of the poles at element 134 which essentially functions as a threshold comparator to categorize each channel as music, speech or type of noise. The result is then used to control pole selector 140 which may simply block rapidly or randomly fluctuating pole values (and/or highly stable pole values) as noise (or music) to isolate the poles representing speech information….used to tag or flag each channel in accordance with the type of information or noise component..; NOTE: the cause of noise associated with an arbitrary signal is determined based upon a predictable and detectable behavior of signal derived poles, determined via thresholds applied on magnitude, rapidity i.e. amount (amplitude and frequency) of variations of the poles to categorize each channel as music, speech i.e. desired signal or type of noise i.e. electrical noise , mechanical noise, static noise, other noise factors.  While not utilized in this rejection a similar disclosure in provision of classification of noise and interference in signals is revealed in Zopf et. al (US-20080033718-A1) ¶0144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wolcott with the teachings of Maes, since its well known in the art to apply and therefore obvious to try, a method using a threshold to trigger signal noise factor classification or determination attributed to mechanical or electrical or static factors as performed by Maes, where appropriate application of a classifying threshold is based upon predictable and detectable behavior to achieve the stated goal of noise classification (Maes Col 5(Ln 11-19)).  
Furthermore, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The burden of showing criticality is on Applicant. In re Mason. 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1,57 USPQ 471 (1943); In re Schneider. 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller. 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether. 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie. 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch. 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding Claim 9. (newly added) Walcott in view of Maes teaches:  The information processing device according to claim 3, 
furthermore Walcott discloses: wherein the cause determination unit performs the determination based on a degree of similarity between the variations in the signal quality and predetermined patterns (See the rejection of Claim 4, Claim 9 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 9 applies similarly to claim 4. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 10. (newly added) Wolcott in view of Maes teaches:  The information processing device according to claim 9, 
furthermore Wolcott discloses: wherein the cause determination unit performs the determination with reference to a predetermined pattern corresponding to each of a plurality of causes of the noise (See the rejection of Claim 5, Claim 10 recites similar and parallel features to Claim 5, and Claim 10 pertains to a device associated to Claim 5, and the rationale for the rejection of claim 10 applies similarly to claim 5. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 12. (newly added) Wolcott in view of Maes teaches:  The information processing device according to claim 3, 
furthermore Wolcott discloses: wherein the acquisition unit acquires an index representing a level of the noise included in the signal as the signal quality (See the rejection of Claim 6, Claim 12 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 12 applies similarly to claim 6. Where applicable, minor differences between claims are noted as appropriate).

13.	Claims 7, 15, 17, 18, 19   are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott in view of Jorgovanovic (US-10187179-B1) referenced hereafter as “Jorgovanovic”.
Regarding Claim 7. (currently amended) Wolcott teaches: The information processing device according to claim 1
furthermore Wolcott discloses: wherein the acquisition unit acquires a signal quality of a signal input to a device in a control system (Wolcott - FIG. 1 & ¶0058, FIG. 5 & ¶0079…. See Claim1 ; NOTE: Device comprising analyzer that can included in the CPE i.e. processing device/ acquisition unit which acquires the signal quality data over connected interfaces comprising coaxial cable lines, fiber optic lines, twisted pair, ethernet, i.e. a cable, on communication paths between a system of one or more of CPEs and a termination device i.e. from other devices in control procedures of the system)
Wolcott does not appear to explicitly teach or strongly suggest: a slave device in a master-slave system
Jorgovanovic discloses: wherein acquisition unit acquires a signal quality of a signal input to a slave device in a master-slave control system (Jorgovanovic – FIG. 1 & Col 8 (ln 24-22, 40-44…. slave device 106(2) may provide a network indication 114(2), indicative of the second network 110(2), to the master device 102. The network indications 114 may indicate particular networks 110 that interfere with the ability of respective slave devices 106 to receive or process signals from the master device 102…. Based on the network indications 114 received from one or more slave devices….. master device 102 may generate network data 116 indicative of each…. network …. that is detectable by the master device 102, and a corresponding signal quality measurement for each network; NOTE:  a master unit in a master to slave configuration where master unit (acquisition unit) acquires signal quality data of signal received by slave i.e. signal input to a slave device in a control procedure involving identifying the interference sources and setting thresholds of for the depicted system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wolcott with the teachings of Jorgovanovic, since Jorgovanovic enables a system involving a master device to increase or adjust detection thresholds of slave devices to prevent the slave device from ceasing transmission when packets having a low received signal strength indicator (RSSI) value are detected, which decreases interference caused by such packets (Jorgovanovic - Col 8 (ln 60-67)).

Regarding Claim 15. (newly added) Wolcott teaches: The information processing device according to claim 2, 
(See the rejection of Claim 7, Claim 15 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 15 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate)
wherein the acquisition unit acquires a signal quality of a signal input to a slave device in a master-slave control system (See the rejection of Claim 7, Claim 15 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 15 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 17. (newly added) Wolcott teaches: The information processing device according to claim 4, 
(See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 17 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate)
wherein the acquisition unit acquires a signal quality of a signal input to a slave device in a master-slave control system (See the rejection of Claim 7, Claim 17 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 17 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 18. (newly added) Wolcott teaches:  The information processing device according to claim 5, 
(See the rejection of Claim 7, Claim 18 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 18 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate)
wherein the acquisition unit acquires a signal quality of a signal input to a slave device in a master-slave control system(See the rejection of Claim 7, Claim 18 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 18 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 19. (newly added) Wolcott teaches:  The information processing device according to claim 6, 
(See the rejection of Claim 7, Claim 19 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 19 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate)
wherein the acquisition unit acquires a signal quality of a signal input to a slave device in a master-slave control system (See the rejection of Claim 7, Claim 19 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 19 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate).

14.	Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolcott in view of Maes further in view of Jorgovanovic.
 Regarding Claim 16. (newly added)  Wolcott in view of Maes teaches:  The information processing device according to claim 3, 
(See the rejection of Claim 7, Claim 16 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 16 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate)
furthermore Wolcott discloses: wherein the acquisition unit acquires a signal quality of a signal input to a device in a control system (Wolcott - FIG. 1 & ¶0058, FIG. 5 & ¶0078…. See Claim 7)
Wolcott in view of Maes does not appear to explicitly teach or strongly suggest: a slave device in a master-slave system
Jorgovanovic discloses: wherein acquisition unit acquires a signal quality of a signal input to a slave device in a master-slave control system (See the rejection of Claim 7, Claim 16 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 16 applies similarly to claim 7. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Sept 21, 2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414